DETAILED ACTION
	
Introduction
Claims 1-20 are pending. This Office action is in response to Application 17/167,971 filed on 2/4/2021. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Terwilliger (US 2014/0213177) and “NVM Express over Fabrics” (hereinafter, “NVMe-oF”).
Regarding claims 1 and 13, Terwilliger teaches a data storage system comprising: a chassis (Rack chassis 16. See par. 25; fig. 1) including an Ethernet switch (Switch 20 or storage controller 42. See par. 26-27), a device (Baseboard management controller (BMC) 38. See par. 26; fig. 1) and a storage device (Storage device 32. See par. 26; fig. 1); and an apparatus (Mobile telephone 12. See par. 29; fig. 1), wherein the apparatus includes: a first interface to connect to the device of the chassis (The mobile telephone includes a near field communication (NFC) interface to connect to the BMC. See par. 29); a second interface to connect to an administrator (The mobile telephone includes a wireless local area network (WLAN) interface to connect to an 
However, Terwilliger does not teach a host computer including an application; wherein the storage device is accessible over a network by a remote initiator using a network address assigned to the storage device according to a first protocol. Nonetheless, NVMe-oF teaches a system for allowing an application on a host to access a storage device over a network, whereby the host accesses the storage device using a network address assigned using the NVMe-oF protocol. See pg. 1, section 1; pg. 12-13, section 1.5.7; see also US 10,841,275, col. 1, ln. 36-39.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger so that the storage device of the information handling system is accessible over a network by a remote initiator using a network address assigned to the storage device according to the NVMe-oF protocol, because doing so allows the system to be used to manage information handling systems and storage devices that have been previously configured according to another protocol such has NVMe-oF.
Regarding claim 2, Terwilliger and NVMe-oF teach wherein the storage device is assigned with an Internet Protocol (IP) address that is accessible via Internet, and wherein the first protocol is a nonvolatile memory express (NVMe) over fabrics (NVMe-oF) protocol (Terwilliger teaches that storage devices are assigned IP addresses, virtual network addresses, and storage addresses to make them accessible over the Internet. See par. 27, 36. NVMe-oF suggests that the IP addresses, virtual network addresses, and storage addresses may initially be assigned to the storage devices using the NVMe-oF protocol, which is beneficial for the reasons set forth in the discussion of claim 1. See pg. 1, section 1; pg. 12-13, section 1.5.7; see also US 10,841,275, col. 1, ln. 36-39).
Regarding claims 5 and 15, Terwilliger teaches wherein the display shows at least one of data, a message, a graph, or a service light indicating a status of the storage device to a local administrator (The display of the mobile telephone can display data or a message indicating the status of the storage device. See par. 16, 29).
Regarding claims 7 and 17, Terwilliger teaches wherein the apparatus sends a configuration command to the device (The mobile telephone may send configuration information to the storage device via the BMC. See par. 36).
Regarding claims 8 and 18, Terwilliger teaches wherein the configuration command configures a new storage device or removal of the storage device, and updating features for the storage device (The configuration information may be used to configure a new storage device that has replaced a failed storage device. See par. 14, 34; see also par. 30).
Regarding claims 9 and 19, Terwilliger teaches wherein the configuration command configures accessibility to the storage device including an IP address, an Ethernet address, and a switch configuration of the chassis (The configuration information includes IP addresses, MAC 
Regarding claim 11, Terwilliger teaches wherein data that the device sends to the apparatus via the first interface include at least one of statistical data, status, logs, input/output (I/O) performance, health status, remaining life, alerts, network statistics, or vendor-defined parameters of the storage device and the chassis (The BMC provides the operational status of the components of the chassis, including the operational status of the storage device. See par. 16, 29).
Regarding claim 14, Terwilliger and NVMe-oF teach wherein the application running on the host computer accesses data storage in the data storage devices via Ethernet (NVMe-oF teaches that hosts may access NVMe-oF devices via an Ethernet fabric. See NVMe-oF, pg. 9, section 1.5.2; fig. 2; see also US 10,841,275, col. 1, ln. 36-39. It would have been obvious to modify the system of Terwilliger to incorporate this feature of NVMe-oF for the reasons provided above with respect to claim 1).
Claim 3 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 1 above, in further view of Su (US 2017/0300431).
Regarding claim 3, Terwilliger and NVMe-oF do not teach wherein the first interface is a wired communication interface selected from system management bus (SMbus), a peripheral component interconnect express (PCIe), and Ethernet. However, Su teaches a system for managing components of a server using a system management module (SMM) whereby the system management module interfaces with the components using a PCIe interface. See par. 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the 
Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 1 above, in further view of Messer (US 2014/0280469).
Regarding claim 4, Terwilliger teaches wherein the first interface is a wireless communication interface (i.e., NFC interface), but Terwilliger and NVMe-oF do not teach that the wireless communication interface is selected from wireless local area network (WLAN), Wi-Fi, Bluetooth, Bluetooth Low Energy (BLE). However, Messer teaches a system for managing components of a server using a handheld device whereby the handheld device interfaces with the components using a wireless communication interface such as Bluetooth, Zigbee, or WiFi. See par. 43. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the mobile telephone interfaces with the storage device using Bluetooth, Zigbee, or WiFi, because doing so allows the storage device to be managed from a mobile telephone that lacks a NFC interface. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Terwilliger and NVMe-oF, as applied to claims 1 and 13 above, in further view of Taylor (US 2015/0089221).
Regarding claims 6 and 16, Terwilliger and NVMe-oF do not teach wherein the administrator sets up permissions and restrictions on functionalities to the apparatus. However, Taylor teaches a system for managing the components of a server using a handheld device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the administrator of the administrative station configures a security database with privileges associated with the mobile telephone because doing so allows privileges to be established on a per-user basis. 
Claim 10 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 1 above, in further view of Condict (US 2018/0205603).
Regarding claim 10, Terwilliger and NVMe-oF do not teach wherein the apparatus sends an instruction to the device to monitor performance, capacity, or remaining life for the storage device. However, Condict teaches a system for monitoring of the performance of a storage device directly connected to a chassis whereby the monitoring is initiated by a device external to the enclosure. See par. 15. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the mobile telephone sends an instruction to the BMC to monitor the performance device because doing so allows monitoring of the storage device to be initiated from the mobile telephone. 
Claim 12 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 1 above, in further view of Kutcher (US 6,301,615).
Regarding claim 12, Terwilliger and NVMe-oF do not teach that the display shows data of a desirable granularity including data per data storage device, data per chassis, data per rack, data for a set of data storage devices across the chassis or the data storage rack, data for a set 
It would have been obvious to one of ordinary skill in the time of the invention to modify the system of Terwilliger and NVMe-oF so that the mobile telephone displays data for a single storage device or a group of storage devices specified by the user, because doing so allows the user to see status and performance information at different levels of granularity. 
Claim 20 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 13 above, in further view of Carpenter (US 2007/0101432).
 Regarding claim 20, Terwilliger teaches wherein apparatus connects to a central apparatus (The mobile telephone connects to an administrative station via the WLAN interface. See discussion of claim 1), but Terwilliger and NVMe-oF do not teach wherein the apparatus and the central apparatus have a different level of permissions and restrictions on functionalities to manage the chassis and the storage device. However, Carpenter teaches a network management system whereby a central management console oversees a plurality of sub-management consoles, such that the central management console has a greater level of permissions and fewer restrictions than a sub-management console, and whereby the central management console may configure the level of permissions of the sub-management consoles. See par. 60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the mobile telephone and the administrative station have different privileges for managing the rack 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459